
	
		I
		112th CONGRESS
		1st Session
		H. R. 1596
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Blumenauer (for
			 himself, Mr. Bishop of New York, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Energy
			 and Commerce, and the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the use of funds in the Hazardous
		  Substance Superfund for the purposes for which they were collected, to ensure
		  adequate resources for the cleanup of hazardous substances under the
		  Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Superfund Reinvestment
			 Act.
		2.Use of Hazardous
			 Substance Superfund for cleanup
			(a)Availability of
			 amountsSection 111 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—
				(1)in subsection (a)
			 by striking For the purposes specified and all that follows
			 through for the following purposes: and inserting the following:
			 The amount in the Hazardous Substance Superfund established under
			 section 9507 of the Internal Revenue Code of 1986 shall be available, without
			 further appropriation, to be used for the purposes specified in this section.
			 The President shall use such amount for the following purposes:;
			 and
				(2)in subsection
			 (c)—
					(A)by striking
			 Subject to such amounts as are provided in appropriations Acts,
			 the each place it appears and inserting The; and
					(B)in paragraph (12)
			 by striking to the extent that such costs and all that follows
			 through and 1994.
					(b)Amendment to the
			 Internal Revenue CodeSection 9507 of the Internal Revenue Code
			 of 1986 is amended—
				(1)by striking
			 appropriated to in subsection (a)(1) and inserting made
			 available for,
				(2)by striking
			 appropriated in subsection (b) and inserting
			 transferred,
				(3)by striking
			 , as provided in appropriations Acts, in subsection (c)(1),
			 and
				(4)by striking
			 1995 in subsection (d)(3)(B) and inserting
			 2021.
				3.Budgetary
			 treatment of Hazardous Substance SuperfundNotwithstanding any other provision of law,
			 the receipts and disbursements of the Hazardous Substance Superfund established
			 in section 9507 of the Internal Revenue Code of 1986—
			(1)shall not be
			 counted as new budget authority, outlays, receipts, or deficit or surplus for
			 purposes of—
				(A)the budget of the
			 United States Government as submitted by the President;
				(B)the congressional
			 budget (including allocations of budget authority and outlays provided
			 therein);
				(C)the Balanced
			 Budget and Emergency Deficit Control Act of 1985; or
				(D)the Statutory
			 Pay-As-You-Go Act of 2010;
				(2)shall be exempt
			 from any general budget limitation imposed by statute on expenditures and net
			 lending (budget outlays) of the United States Government; and
			(3)shall be available
			 only for the purposes specified in section 111 of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9611).
			4.Extension of
			 Superfund taxes
			(a)Excise
			 taxesSubsection (e) of section 4611 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(e)Application of
				hazardous substance superfund financing rateThe Hazardous
				Substance Superfund financing rate under this section shall apply after
				December 31, 1986, and before January 1, 1996, and after the date of the
				enactment of the Superfund Reinvestment
				Act and before January 1,
				2019.
					.
			(b)Corporate
			 environmental income taxSubsection (e) of section 59A of such
			 Code is amended to read as follows:
				
					(e)Application of
				taxThe tax imposed by this section shall apply to taxable years
				beginning after December 31, 1986, and before January 1, 1996, and to taxable
				years beginning after the date of the enactment of the
				Superfund Reinvestment Act and
				before January 1,
				2019.
					.
			(c)Technical
			 amendments
				(1)Subsection (b) of
			 section 4611 of such Code is amended—
					(A)by striking
			 or exported from in paragraph (1)(A),
					(B)by striking
			 or exportation in paragraph (1)(B), and
					(C)by striking
			 and
			 exportation in the heading thereof.
					(2)Paragraph (3) of
			 section 4611(d) of such Code is amended—
					(A)by striking
			 or exporting the crude oil, as the case may be and inserting
			 the crude oil, and
					(B)by striking
			 or
			 exports in the heading thereof.
					5.Applicability
			(a)In
			 generalExcept as provided in subsections (b) and (c), this Act
			 (including the amendments made by this Act) shall apply to fiscal years
			 beginning after September 30, 2011.
			(b)Excise
			 taxesThe amendments made by sections 4(a) and 4(c) shall take
			 effect on the date of the enactment of this Act.
			(c)Income
			 taxThe amendment made by section 4(b) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
